                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ISIDRO A CASTANEDA, et al.,                       Case No. 18-cv-06571-EMC
                                   7                    Plaintiffs,
                                                                                           ORDER GRANTING DEFENDANTS’
                                   8             v.                                        MOTION TO REMAND
                                   9     ROBERT KRAMER, et al.,                            Docket No. 7
                                  10                    Defendants.

                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                       I.     INTRODUCTION

                                  14          Defendant Suzanne Coleman (“Coleman”) brought an unlawful detainer action against

                                  15   Plaintiffs Felita and Isidro Castaneda (“the Castanedas”) on April 11, 2018 in the Superior Court

                                  16   of California, County of Alameda, asserting that the Castanedas have continued to occupy a

                                  17   property that Coleman owns pursuant to a foreclosure sale. See Docket No. 9 ¶¶ 2–4. On

                                  18   September 21, 2018, the Castanedas removed the case to this Court, asserting federal question

                                  19   jurisdiction “based on the Protecting Tenants at Foreclosure Act.” See Coleman v. Castaneda, No.

                                  20   18-cv-5820 (N.D. Cal. filed Sept. 21, 2018) (“Castaneda I”), Docket No. 1. On October 24, 2018,

                                  21   the Court granted Coleman’s motion to remand Castaneda I because the notice of removal was

                                  22   untimely filed, and the complaint did not present a federal question. See Castaneda I, Docket No.

                                  23   16.

                                  24          Trial in the unlawful detainer action in state court was set for October 29, 2018. Docket

                                  25   No. 9 ¶ 12. However, on that day, the Castanedas’ counsel “handed [Coleman’s] counsel [a]

                                  26   ‘Notice of Removal’ in the courtroom.” Id. Attached to the Notice of Removal was the petition

                                  27   for removal and complaint filed in this case (“Castaneda II”). On November 15, 2018, Coleman

                                  28   filed the instant motion to remand Castaneda II to state court. Docket No. 7. The Castanedas
                                   1   have not filed an opposition.

                                   2          For the reasons below, the Court GRANTS the motion to remand.

                                   3                                          II.      DISCUSSION

                                   4   A.     Remand

                                   5          The posture of this case is somewhat unusual. Although Coleman is the plaintiff in the

                                   6   underlying unlawful detainer action and the Castanedas are the defendants, their roles are

                                   7   nominally reversed here because the Castanedas’ “Petition for Removal and Complaint” purports

                                   8   affirmatively to assert causes of action against Coleman. The Court will treat the Castanedas’

                                   9   filing as a petition for removal.1 See Aquafaith Shipping, Ltd. v. Jarillas, 963 F.2d 806, 809 (5th

                                  10   Cir. 1992) (declining to consider affirmative claims raised in a petition for removal once removal

                                  11   was found to be improper); Dressler v. Ptacek, No. 07-C-289, 2008 WL 168664, at *2 (E.D. Wis.

                                  12   Jan. 17, 2008) (same).
Northern District of California
 United States District Court




                                  13          As with Castaneda I, remand is required in this case because removal was untimely. The

                                  14   removal statute directs that “[t]he notice of removal of a civil action or proceeding shall be filed

                                  15   within 30 days after the receipt by the defendant . . . of a copy of the initial pleading setting forth

                                  16   the claim for relief upon which such action or proceeding is based.” 28 U.S.C. § 1446(b).

                                  17   Coleman filed her complaint in state court on April 11, 2018. The Castanedas filed their notice of

                                  18   removal on October 29, 2018, more than six months later. Removal was thus untimely. See IDA

                                  19   1 Inc. v. Chen, No. C-13-02355-RMW, 2013 WL 2458405, at *1 (N.D. Cal. June 6, 2013)

                                  20   (remanding case because “Defendants filed a notice of removal twenty days after the statutory

                                  21   deadline had passed, offering no explanation for the late filing”).

                                  22          The complaint in this case appears to suggest that the Castanedas have “newly-learned

                                  23   facts” that reset the clock for removal. Docket No. 1 at 1–2. They allege that they “recently

                                  24

                                  25   1
                                         Even if the filing is treated as an independent complaint, the Court lacks subject matter
                                  26   jurisdiction over it. Under 28 U.S.C. § 1331, district courts have “original jurisdiction of all civil
                                       actions arising under the Constitution, laws, or treaties of the United States.” However, the
                                  27   Castanedas’ causes of action all arise under state law, and do not “necessarily turn on some
                                       construction of federal law.” Republican Party of Guam v. Gutierrez, 277 F.3d 1086, 1088–89
                                  28   (9th Cir. 2002) (quoting Franchise Tax Bd. v. Construction Laborers Vacation Trust, 463 U.S. 1,
                                       8–9 (1983); see Docket No. 1 at 5–9.
                                                                                          2
                                   1   discovered that the scheme through which [they] are being evicted arose from an alter ego shell

                                   2   game from funds derived through federal criminal activity.” Id. But the Castanedas have offered

                                   3   no explanation as to why these facts make this case removable. See Durham v. Lockheed Martin

                                   4   Corp., 445 F.3d 1247, 1250 (9th Cir. 2006) (“[T]he removal period begins when a defendant

                                   5   receives ‘a copy of an amended pleading, motion, order or other paper’ from which it can

                                   6   determine that the case is removable.”) (citing 28 U.S.C. § 1446(b)); Gaus v. Miles, Inc., 980 F.2d

                                   7   564, 566 (9th Cir. 1992) (“[T]he defendant always has the burden of establishing that removal is

                                   8   proper.”). Indeed, the complaint only asserts federal question jurisdiction based on the 90-day

                                   9   post-foreclosure notice provision in the Protecting Tenants at Foreclosure Act. Id. ¶ 10. The

                                  10   Court has already explained, in remanding Castaneda I, that “federal courts have consistently

                                  11   rejected attempts to premise federal subject matter jurisdiction on the 90-day notice provision

                                  12   provided in the Act,” because such arguments function as “a defense or a counterclaim.”
Northern District of California
 United States District Court




                                  13   Castaneda I, Docket No. 16 at 2 (quoting Fed. Home Loan Mortg. Corp. v. Lee, No. 2:12-CV-

                                  14   00867 JAM, 2012 WL 1657736, at *3 (E.D. Cal. May 10, 2012)). Generally, federal question

                                  15   jurisdiction cannot be based on a defense.

                                  16          Accordingly, remand is required.

                                  17   B.     Attorneys’ Fees

                                  18          Coleman also seeks attorneys’ fees incurred in litigating Castaneda I and Castaneda II

                                  19   because she believes both cases were “improperly removed” by the Castanedas. Docket No. 7 at

                                  20   8. 28 U.S.C. § 1447(c) provides, in relevant part, “An order remanding the case may require

                                  21   payment of just costs and any actual expenses, including attorney fees, incurred as a result of the

                                  22   removal.” A district court has “wide discretion” to award fees under § 1447(c), and such an award

                                  23   does not have to be premised on a finding of bad faith. Moore v. Permanente Med. Grp., Inc., 981

                                  24   F.2d 443, 446–47 (9th Cir. 1992). The standard for awarding fees “turn[s] on the reasonableness

                                  25   of the removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). “Absent unusual

                                  26   circumstances, courts may award attorney’s fees under § 1447(c) only where the removing party

                                  27   lacked an objectively reasonable basis for seeking removal.” Id.

                                  28          Three considerations here support imposing attorneys’ fees on the Castanedas. First, “[a]
                                                                                         3
                                   1   defendant’s untimeliness in filing his notice of removal is ‘precisely the type of removal defect

                                   2   contemplated by § 1447(c).’” Zahn v. T.B. Penick & Sons, Inc., No. 11CV1322 AJB, 2011 WL

                                   3   5118751, at *4 (S.D. Cal. Oct. 27, 2011) (quoting Things Remembered, Inc. v. Petrarca, 516 U.S.

                                   4   124, 128 (1995)). Second, this is the Castanedas’ second unsuccessful attempt to remove the

                                   5   unlawful detainer action, and they have failed to cite any new factual or legal basis for removal.

                                   6   See Wells Fargo Bank Nat. Ass’n v. Vann, No. 13-CV-01148-YGR, 2013 WL 1856711, at *4

                                   7   (N.D. Cal. May 2, 2013) (finding no objectively reasonable basis for removal of unlawful detainer

                                   8   case and awarding fees under § 1447(c) where defendant “was already aware from prior remand

                                   9   orders that no federal question jurisdiction existed and that his bases for removal were not

                                  10   proper”); Fed. Home Loan Mortgage Corp. v. Pulido, 2012 WL 5199441, *2 (N.D. Cal. Oct. 20,

                                  11   2012) (“[A]bsent new and different grounds for removal based on newly discovered facts or law, a

                                  12   defendant who improperly removes a case after a federal court previously remanded it risks being
Northern District of California
 United States District Court




                                  13   sanctioned.”). Third, there is reason to infer that the Castanedas “sought [removal] for the purpose

                                  14   of prolonging litigation” in the unlawful detainer action. Martin, 546 U.S. at 140. The notice of

                                  15   removal was filed just as the state court trial was about to begin (the trial had been postponed

                                  16   because the notice of removal in Castaneda I was filed the day before the trial had previously been

                                  17   scheduled to take place). Docket No. 9 ¶ 12. The petition for removal and complaint makes no

                                  18   mention of the fact that removal had previously been sought and deemed improper. And in both

                                  19   Castaneda I and Castaneda II, the Castanedas made no attempt to contest remand or provide

                                  20   justifications for removal once Coleman moved to remand.

                                  21          Coleman seeks $5,120 in attorneys’ fees, consisting of a flat $1,000 fee for contesting

                                  22   removal in Castaneda I, and $4,120 for Castaneda II. Docket No. 12 ¶ 10. The latter component

                                  23   is based on 8 hours of attorney work billed at $350 per hour, and 6.6 hours of paralegal work

                                  24   billed at $200 per hour. Id. ¶¶ 6–9. The total of 14.6 hours billed appears reasonable. However,

                                  25   the $1,000 fee for Castaneda I should not be included because the first removal attempt was not

                                  26   clearly unreasonable. Accordingly, the Court awards $4,120 in attorney’s fees for the wrongful

                                  27   removal in Castaneda II.

                                  28
                                                                                         4
                                   1                                     III.        CONCLUSION

                                   2          For the foregoing reasons, the Court GRANTS Coleman’s motion to remand the case to

                                   3   the Superior Court of California, and GRANTS Coleman attorney’s fees in the amount of $4,120.

                                   4          This order disposes of Docket No. 7.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: December 10, 2018

                                   9

                                  10                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
